Citation Nr: 0410848	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-11 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUES

1.  Entitlement to service connection for residuals of a broken 
leg.

2.  Entitlement to service connection for residuals of a right 
knee injury.

3.  Entitlement to a compensable evaluation for service-connected 
residuals of a left wrist fracture.

4.  Entitlement to a disability evaluation pursuant to the 
provisions of 38 C.F.R. § 3.324 (2003).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel



INTRODUCTION

The veteran served on active duty from February 1972 to January 
1977.

This matter was originally before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  In a February 2001 decision, the Board 
remanded the issues of entitlement to service connection for 
residuals of a broken leg, entitlement to service connection for 
residuals of a right knee injury, entitlement to a compensable 
evaluation for residuals of a left wrist fracture, and entitlement 
to a compensable disability evaluation pursuant to the provisions 
of 38 C.F.R. § 3.324, to the RO for further development of the 
record.  The requested development has been completed and these 
issues have been returned to the Board for further appellate 
consideration.  



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the duty 
to assist has been met.  

2.  A broken leg was not manifested during active military service 
and any residuals are not otherwise attributable to military 
service. 

3.  An in-service right knee injury is currently manifested by 
scarring, with no other objective medical evidence of residuals or 
abnormality.

4.  The veteran's service-connected residuals of a left wrist 
fracture are manifested by weakness of grip and some limitation of 
motion secondary to pain, fatigue, weakness, and lack of 
endurance. 

5.  As a result of the Board's decision herein, the veteran has a 
compensable service-connected disability.



CONCLUSIONS OF LAW

1.  Residuals of a broken leg were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §  3.303 (2003).  

2.  A right knee scar was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).  

3.  The criteria for a 10 percent rating for service-connected 
residuals of a left wrist fracture have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5215 (2003); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

4.  Entitlement to a 10 percent rating for multiple, 
noncompensable, service-connected disabilities is denied as a 
matter of law.  38 C.F.R. § 3.324 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the VCAA.  
See 66 Fe. Reg. 45,620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The intended 
effect of the new regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing and 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there has 
been substantial compliance with the assistance provisions of the 
new legislation in regard to the veteran's claims.  The record 
includes service medical records, VA treatment records, private 
medical evaluation reports, records from the Social Security 
Administration, and VA examination reports.  No additional 
pertinent evidence has been identified by the veteran as relevant 
to these issues.  Under these circumstances, no further action is 
necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable laws 
and regulations which set forth the criteria for entitlement to 
service connection and increased compensation.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to the 
benefits sought.  Additionally, a RO letter dated in April 2003 
explained to the veteran VA's duty to assist him in obtaining 
evidence, what evidence had been received, what evidence VA was 
responsible for obtaining, what evidence was necessary to support 
his claims, what the veteran could do to help with his claims, and 
where to send any additional information or evidence.  The Board 
therefore finds that the notice requirements of the new law have 
been met.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims' (Court's) decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present case, 
the veteran's claims were received in April 1998.  Thereafter, in 
a rating decision dated in February 1999, these issues were 
denied.  Only after that rating action was promulgated did the 
AOJ, in April 2003, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence would be obtained by VA, 
and the need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  This information was also 
provided to the claimant in December 2002 and May 2003 
Supplemental Statements of the Case.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Pelegrini, 17 Vet. 
App. at 422.  ("The Secretary has failed to demonstrate that, in 
this case, lack of such a pre-AOJ decision notice was not 
prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104 
(2003).  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 421.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in April 2003 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ following a Board remand for that purpose, and 
the content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice 
was provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the appellant.  The claimant 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.

The Board also notes that in Pelegrini, the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was provided to 
the appellant does not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  The 
April 2003 RO letter informed the veteran that he was being given 
the opportunity to submit any additional evidence that he would 
like to have the RO consider.  The letter also asked the veteran 
to tell the RO about any additional information or evidence he 
wanted them to obtain on his behalf.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  As previously stated, the claimant has been 
provided with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  Therefore, 
not withstanding Pelegrini, to decide this appeal would not be 
prejudicial error to the claimant.  

Factual Background

Service medical records demonstrate that upon pre-induction 
examination dated in October 1970, the veteran's systems were 
clinically evaluated as normal with the exception of right 
tympanosclerosis and scars on the left leg and eye.  It was noted 
that the veteran had been treated for a concussion at the age of 
15.  A November 1970 private medical statement indicates that the 
veteran suffered a prior head injury in March 1967 following a 
motorcycle accident with diagnoses of head injury and moderate 
cerebral concussion.  Relevant clinical records reflect a right 
ankle sprain in April 1972.  The veteran was placed on a temporary 
limited physical profile for a period of thirty days due to his 
right ankle sprain.  Radiological examination of the ankle in 
April 1972 showed no fracture.  The veteran suffered a left ankle 
injury in July 1972 and it was treated with an Ace bandage.  An 
April 1976 clinical record reflects large abrasions to the right 
knee, left lower leg, and right ankle.  A May 1976 clinical record 
notes that the veteran had a motorcycle accident one month earlier 
and still complained of left wrist pain.  Radiological examination 
revealed a fracture of the left wrist.  Upon separation 
examination dated in December 1976, the veteran's systems were 
clinically evaluated as normal.  In his December 1976 Report of 
Medical History, the veteran denied currently or previously 
experiencing broken bones.  

An April 1989 record received from the Social Security 
Administration demonstrates that the veteran reported experiencing 
a broken ankle in a motor vehicle accident in July 1987.  Records 
also reflect that he reported numbness in the left arm and hand 
beginning in July 1987.  The veteran reported another motor 
vehicle accident in February 1993 resulting in neck, shoulder, 
back, and leg injuries.  

VA treatment records dated from 1998 to 1999 demonstrate 
complaints of left knee and ankle pain.  VA clinical records dated 
in July and August 1999 reflect complaints of numbness and 
tingling in the left hand.  An assessment of vasculitis was noted.  

Upon VA examination dated in June 1999, the veteran complained of 
a left wrist fracture.  It was noted that the veteran was right-
hand dominant.  The veteran reported current problems with 
twisting motions of the left wrist and grasping objects for a long 
period of time.  The veteran denied any numbness or tingling 
associated with this and reported that his left hand was weaker 
than his right hand.  The veteran was able to make a fist and hand 
strength was normal.  Tenderness was noted on palpation of the 
left dorsum of the wrist.  There was no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or weakness 
noted.  Wrist dorsiflexion was 30 degrees with the pain source at 
10 degrees.  Movement against gravity was 30 degrees and against 
strong resistance was 30 degrees.  Palmar flexion was 35 degrees, 
with the pain source at 20 degrees.  Movement against gravity was 
35 degrees and strong resistance was 35 degrees.  Radial deviation 
was 20 degrees, with the pain source at 10 degrees.  Movement 
against gravity was 20 degrees and strong resistance was 20 
degrees.  Ulnar deviation was 45 degrees, with the pain source at 
30 degrees.  Movement against gravity was 45 degrees and against 
strong resistance was 45 degrees.  Range of motion was noted to be 
affected by pain, fatigue, weakness, and lack of endurance.  There 
were no other major functional impacts.  Radiological examination 
of the left wrist demonstrated no abnormality.  A diagnosis of 
residuals of left wrist fracture was noted.  The examiner noted 
that the veteran was able to make a grip, but had difficulty 
probing, pushing, pulling, and twisting.  

A VA nerve conduction study dated in November 1999 reflects 
complaints of numbness in the whole left upper extremity, present 
since a motor vehicle accident in 1993.  Findings were suggestive 
of generalized peripheral polyneuropathy, demyelinating and 
sensory more than motor.  It was also noted that involvement of 
all median distribution muscles on the left side raised the 
possibility of a median nerve entrapment above the elbow.  

A December 1999 private medical evaluation reflects the veteran 
complained of numbness and tingling in the left upper extremity.  
Physical examination of the wrists revealed no evidence of 
tenderness to palpation of the wrists.  Tinel's sign and Phalen's 
sign were negative.  Finkelstein's test was negative.  
Dorsiflexion was 60/60 degrees, palmar flexion was 70/70 degrees 
bilateral, ulnar flexion was 20/20 degrees bilaterally, and radial 
flexion was 30/30 degrees bilaterally.  The examiner noted that he 
did not find any signs of nerve damage to the left upper 
extremity.  

A December 2000 statement from the veteran's sister states that 
the veteran had a motorcycle accident in the summer of 1976 and 
suffered a broken left wrist, a broken right leg, and a smashed 
right kneecap.  She stated that a portion of the right kneecap had 
to be removed.  

At a December 2000 Board hearing, the veteran testified that he 
had pain most of the time in his left wrist and that he could not 
wear a watch on his left wrist because of the pain.  The veteran 
also testified that his in-service motorcycle accident resulted in 
a broken leg and kneecap.  He stated that he had asphalt embedded 
in his knee and part of his kneecap had to be taken away to remove 
all of the debris.  He also testified that as a result of his 
broken leg, his foot was off by about three degrees.  The veteran 
stated that he knew nothing about which bone was broken.  He 
reported being treated by military physicians and at a private 
hospital in the United States.  He testified that the private 
hospital did not keep records back to 1976.  He also reported that 
he was unable to stand for any length of time.  

VA treatment records dated from 2001 to 2002 demonstrate that in 
April 2002, the veteran complained of left wrist pain.  
Radiological examination of the left wrist was noted as negative 
for osteoarthritis or any abnormality.  Positive swelling and loss 
of strength were noted with decreased ability to turn knobs, hold 
full cups, or lift heavy objects.  Positive loss of sensation with 
episodic pins/needles/numbness was also noted.  The veteran was 
referred for an electromyography study to rule out radiculopathy 
versus neuropathy due to poor diabetes mellitus control.  A May 
2002 clinical record reflects an assessment of continued left arm 
weakness and paresthesias; history and physical examination 
consistent with radial nerve, axillary nerve and median nerve 
signs and symptoms, history of vasculitis, versus cervical spine 
posterior cord entrapment versus mononeuritis versus brachial 
plexopathy.  A June 2002 addendum notes that the broad neurogenic 
picture is suggestive of polyradiculopathy or brachial plexopathy, 
possible as a result of a previous vasculitis episode.  In August 
2002, the veteran denied any numbness, tingling, or weakness in 
the extremities.  

Upon VA examination dated in February 2003, the veteran reported 
breaking his right leg during service in 1972.  He also reported 
breaking his left wrist and injuring his right kneecap during 
service in 1976.  The veteran complained of pain in the back of 
the left wrist with radiation down to the thumb and index finger 
and up to the elbow.  He reported that his grip was weak.  Pain 
was noted as aggravated by rotating the hand in either direction, 
such as holding onto a steering wheel, and by wearing a watch.  
The veteran also complained of pain on the inner aspect of his 
right knee, aggravated by walking more than one block.  It was 
noted that there were no symptoms in the right leg.  Physical 
examination of the wrists revealed 60 degrees flexion and 
extension bilaterally, 15 degrees radial deviation bilaterally, 
and 30 degrees ulnar deviation bilaterally.  Forearm circumference 
was equal on the right and the left.  The left hand showed 
decrease grip when compared to the right hand.  Reflexes were 
equal bilaterally.  The upper extremities showed normal intrinsic 
motions in the hands.  Examination of the left wrist showed no 
deformity, no localized areas of tenderness, no effusion, no 
increased warmth, and no crepitus.  Muscle strength and sensation 
were intact.  Physical examination of the knees revealed 140 
degrees flexion bilaterally and zero degrees extension 
bilaterally.  With motions of the right knee, there was no 
crepitus or ligamentous laxity, and a negative McMurray's sign.  
The examiner noted scarring over the right ankle and irregular 
scarring over the anterior aspect of the right knee and kneecap.  
The scarring over the knee was noted as pliable and nontender.  

In regard to the wrists, the examiner noted that there was no 
indication of limited motion due to pain, incoordination, fatigue, 
muscle weakness, or other factor.  In regard to the right knee, 
there was no limitation of motion due to pain, incoordination, 
fatigue, weakness, or other factor.  The examiner noted there was 
some limitation of motion in the right ankle, but no specific 
limitation due to pain, incoordination, muscle fatigue, lack of 
muscle strength, or other factor.  Radiological examination of the 
left wrist showed no identifiable deformities and no deformity 
indicative of a previous distal radius, ulna, or carpal bone 
fracture.  The examiner noted that he found no objective evidence 
of limitation of activity in the left wrist other than the 
weakness of grip.  Radiological examination of the right knee 
showed minimal narrowing of the medial joint space, but no other 
abnormalities.  The examiner noted that none of the views of the 
right knee showed evidence of any loss of bone from the patella or 
other deformity.  Radiological examination of the right leg showed 
a long rod traversing the fibula.  The examiner noted relevant 
diagnoses of status post fracture of the right fibula and medial 
malleolus, status post treatment for fracture of the left wrist, 
and status post treatment for right knee injury with residual 
scar.  The examiner noted that there were no positive objective 
findings in regard to the left wrist other than diminished 
strength of motion in the hand.  The examiner noted that since the 
veteran is right-handed, this should not significantly prevent him 
from working as long as it does not involve prolonged strenuous 
activity involving strong gripping with the left hand.  In regard 
to the right knee, there were only findings of some scarring over 
the front of the knee.  The examiner stated that there was no 
indication of any absence of the kneecap or any portion thereof, 
nor any other finding of a right knee abnormality.  In regard to 
the right ankle, the examiner noted there was slight limitation of 
motion in the ankle and hindfoot consistent with the aftermath of 
fracture of the right fibula and medial malleolus of the tibia, 
but there was no overall malalignment or other significant change.  
The examiner also noted that the orthopedic hardware in the right 
leg did not interfere with functioning and the diminished motion 
in the right ankle and hindfoot was not a major impediment and 
should only affect the veteran's performance with activities such 
as long-distance walking or strenuous use of the right ankle, such 
as jumping or running.  The examiner also noted that the clinical 
evidence was not consistent with the severity of pain and symptoms 
reported by the veteran.


Analysis

I.  Service Connection Claims

Basic entitlement to disability compensation may be established 
for a disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection connotes 
many factors but basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant prevailing 
in either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  See 38 
U.S.C.A. § 5107; 
38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In regard to the veteran's claim of entitlement to service 
connection for residuals of a broken leg, a review of the 
veteran's service medical records demonstrates that they are 
silent for any treatment, complaints, or diagnoses relevant to a 
broken leg.  The service medical records do demonstrate treatment 
in 1972 (in Korea) for various complaints, including a right ankle 
sprain and a left ankle injury, but radiological examination of 
the ankle in April 1972 showed no fracture.  Service medical 
records further demonstrate treatment for various complaints in 
1975 and 1976 (in the United States), including large abrasions to 
the right knee, left lower leg, and right ankle, and a left wrist 
fracture.  Upon separation examination dated in December 1976, no 
relevant defects or diagnoses were noted, and in his December 1976 
Report of Medical History upon separation from military service, 
the veteran denied any broken bones.  Thus, there is no evidence 
in the veteran's service medical records of a broken leg during 
military service.

Furthermore, the Board notes that the veteran has provided 
inconsistent statements and evidence regarding when and where a 
broken leg occurred during service.  In his original claim, the 
veteran reported a broken leg and perforated eardrum in June or 
August 1972.  In an August 1998 written statement, the veteran 
reported breaking his leg while stationed in Korea.  However, a 
December 2000 statement from the veteran's sister states that the 
veteran broke his right leg and injured his right knee and left 
wrist during a motorcycle accident in the United States during the 
summer of 1976.  At his December 2000 Board hearing, the veteran 
testified that he broke his leg and injured his kneecap during a 
motorcycle accident in the United States during the summer of 1975 
or 1976.  (Transcript, pages 8-10).  However, at his February 2003 
VA examination, the veteran reported breaking his right leg while 
stationed in Korea during 1972.  In light of these 
inconsistencies, the Board finds the statements of the veteran and 
his sister to have minimal probative  weight.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence).

The Board recognizes that the February 2003 VA examination showed 
residuals of a fracture of the right tibia and medial malleolus.  
However, records obtained from the Social Security Administration 
demonstrate that the veteran reported suffering a broken ankle in 
a motor vehicle accident in July 1987, ten years after his 
discharge from military service.  

Thus, in light of the absence of any medical evidence of a broken 
leg during military service and the conflicting statements as to 
when and where a broken leg occurred, the Board is compelled to 
conclude that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for residuals 
of a broken leg and service connection must be denied.  

In regard to the veteran's claim of entitlement to service 
connection for residuals of a right knee injury, the medical 
evidence demonstrates that the veteran sustained large abrasions 
to his right knee in a motorcycle accident in April 1976.  Post-
service medical records are silent for any injuries to the right 
knee.  At his December 2000 Board hearing, the veteran testified 
that he had asphalt embedded in his knee after the accident.  The 
February 2003 VA examiner noted full range of motion of both knees 
with no crepitus or ligamentous laxity.  The examiner noted that 
radiographic views of the right knee showed no evidence of any 
loss of bone from the patella or any other deformity.  He reported 
finding only some scarring over the front of the knee and no 
indication of any absence of the kneecap or any portion thereof.  
The examiner also noted that no other right knee abnormality was 
found on examination.  The scarring over the right knee was 
described as pliable and nontender.  

The Board recognizes that the evidence as to this issue is less 
than overwhelming. However, in light of the service medical 
evidence of large abrasions to the right knee and the post-service 
medical evidence of scarring over the anterior aspect of the right 
knee and kneecap, the Board is compelled to conclude that service 
connection for right knee scarring is warranted.  The Board 
specifically finds no other residuals of the veteran's in-service 
right knee injury at this time.  The Board's finding is consistent 
with the February 2003 VA examination report indicating no other 
deformity or abnormality of the right knee and no absence of the 
kneecap or any portion thereof.  Accordingly, service connection 
for right knee scarring is granted.  

II.  Increased Rating Claim

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The regulations require that, 
in evaluating a given disability, the disability must be viewed in 
relation to its whole recorded history with an emphasis upon the 
limitation of activity imposed by the disabling condition.  38 
C.F.R. § 4.1 (2003).  Furthermore, medical reports must be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2.  These 
requirements operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate report and 
to enable VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional loss, 
with respect to all of these elements.  The functional loss may be 
due to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  See 38 
C.F.R. § 4.40.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal callosity or 
the like.  See 38 C.F.R. § 4.40.  The provisions of 38 C.F.R. §§ 
4.45 and 4.59 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy of 
disuse.  Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are also 
related considerations.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally compensable.  
See 38 C.F.R. §§ 4.45 and 4.59.

In the instant case, the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assessment of a disability rating.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was not 
limited to that reflecting the then current severity of the 
disorder.  In that decision, the United States Court of Appeals 
for Veterans Claims (Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected residuals of a left wrist fracture 
are currently evaluated as non compensable pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5215, which contemplates limitation of 
motion of the wrist.  Limitation of motion of the wrist manifested 
by palmar flexion limited in line with the forearm warrants a 10 
percent rating for both the major and minor extremity.  Limitation 
of motion of the wrist manifested by dorsiflexion less than 15 
degrees warrants a 10 percent rating for both the major and minor 
extremity.  

Ankylosis of the wrist is contemplated by 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  Favorable ankylosis of the wrist in 20 
degrees and 30 degrees dorsiflexion warrants a 30 percent rating 
for the major extremity and a 20 percent rating for the minor 
extremity.  Any other position except favorable warrants a 40 
percent rating for the major extremity and a 30 percent rating for 
the minor extremity.  Unfavorable ankylosis of the wrist in any 
degree of palmar flexion, or with ulnar or radial deviation 
warrants a 50 percent rating for the major extremity and a 40 
percent rating for the minor extremity.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.

38 C.F.R. § 4.71a, Diagnostic Code 5003 applies to degenerative 
arthritis and provides that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic code(s) for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor joints 
affected by limitation of motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major joints or 
two or more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joints 
warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

When there is a question as to which of two evaluations should be 
applied to a disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The medical evidence demonstrates that upon VA examination dated 
in June 1999, the examiner noted tenderness on palpation of the 
left dorsum of the wrist.  The examiner also noted limitation of 
motion of the left wrist secondary to pain, fatigue, weakness, and 
lack of endurance.  Radiological examination of the left wrist 
demonstrated no abnormality.  

Upon VA examination dated in February 2003, physical examination 
revealed slight limitation of motion in the left wrist, but the 
examiner opined that there was no indication of limitation of 
motion due to pain, incoordination, fatigue, muscle weakness, or 
other factors.  Radiological examination of the left wrist 
demonstrated no identifiable abnormalities and no deformity 
indicative of a previous distal radius, ulna, or carpal bone 
fracture.  A relevant diagnosis of status post treatment for 
fracture of the left wrist was noted.  The examiner opined that he 
found no objective evidence of limitation of activity due to the 
left wrist other than the weakness of grip.  The examiner further 
opined that since the veteran is right-handed, this should not 
significantly prevent the veteran from working as long as it does 
not involve prolonged strenuous activity involving strong gripping 
with the left hand.  

The medical evidence does not demonstrate dorsiflexion limited to 
less than 15 degrees, or palmar flexion limited in line with the 
forearm.  Thus, the criteria for a compensable evaluation have not 
been met under Diagnostic Code 5215.  The medical evidence also 
does not demonstrate ankylosis of the wrist or degenerative joint 
disease; thus Diagnostic Codes 5214 and 5003 are not for 
consideration.

However, the Court has also held that when a diagnostic code 
provides for compensation based solely upon limitation of motion, 
the question of whether pain and functional loss are additionally 
disabling under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran's 
service-connected left wrist disability is rated pursuant to 
Diagnostic Code 5215, which is based solely upon limitation of 
motion.  The February 2003 VA examiner opined that there was no 
indication of limited motion due to pain, incoordination, fatigue, 
muscle weakness or other factor.  However, the examiner did find 
weakness of grip.  Furthermore, the June 1999 VA examiner did find 
limitation of motion due to pain, fatigue, weakness, and lack of 
endurance.  In light of this evidence and with all reasonable 
doubt resolved in favor of the veteran, the Board concludes that a 
10 percent rating is warranted for the veteran's additional 
functional loss due to pain and weakness.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3.  Accordingly, a 10 percent rating is granted for 
the veteran's service-connected left wrist pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5215.

The Board notes that it has considered all of the evidence, to 
include service medical records and post-service medical records 
as well.  A disability evaluation in excess of 10 percent is 
denied based upon the totality of the evidence, without 
predominate focus on the recent evidence of record.  Such review 
is consistent with the Court's decision in Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's service-connected 
residuals of a left wrist fracture result in marked interference 
with employment or frequent periods of hospitalization.  In the 
absence of such factors showing that application of the regular 
rating schedule standards has been rendered impractical, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

III.  38 C.F.R. § 3.324 Claim

The veteran is seeking entitlement to a disability evaluation 
pursuant to the provisions of 38 C.F.R. § 3.324, which provides 
that whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though none 
of the disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities the rating agency is authorized 
to apply a 10-percent rating, but not in combination with any 
other rating.  

However, a 10 percent rating has been assigned herein for service-
connected residuals of a left wrist fracture.  Under the 
provisions of 38 C.F.R. § 3.324, the 10 percent rating for 
multiple noncompensable disabilities cannot be combined with any 
other rating.  Thus, because the veteran has been assigned a 10 
percent rating herein, an additional 10 percent rating for 
multiple noncompensable disabilities under 38 C.F.R. § 3.324 is 
precluded.  In a case such as this one, where the law and not the 
evidence is dispositive, the appeal to the Board terminated 
because of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
see also Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995).










(Continued on the Next Page)

ORDER

Entitlement to service connection for residuals of a broken leg is 
denied.

Entitlement to service connection for a right knee scar is 
granted.

A 10 percent rating for service-connected residuals of a left 
wrist fracture is granted, subject to controlling laws and 
regulations governing the payment of monetary benefits.  

Entitlement to a compensable evaluation in accordance with 38 
C.F.R. § 3.324 is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



